CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be registered Maximum offering price per share (1) Maximum Aggregate Offering Price Amount of Registration Fee Common Stock, without par value 463,000 Shares $26.40 $12,223,200 $683 (2)(3) Preferred Share Purchase Rights 463,000 Rights — — — (1)Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(c) under the Securities Act of 1933 on the basis of the average of the high and low prices for our common stock as reported on the New York Stock Exchange composite tape on May 15, 2009. (2)Calculated in accordance with Rule 457(c) and Rule 457(r). This “Calculation of Registration Fee” table shall be deemed to update the “Calculation of Registration Fee” table in Registration Statement No. 333-147965. (3)The preferred share purchase rights are attached to and will trade with the common stock. The value attributable to the preferred share purchase rights, if any, is reflected in the market price of the common stock. (4)Since no separate consideration is paid for the preferred share purchase rights, the registration fee for such securities is included in the fee for the common stock. Filed Pursuant to Rule 424(b)(7) Registration No. 333-147965 Prospectus Supplement (To prospectus dated December 10, 2007) 463,000
